DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 20 recite: “one or more thermocouple readers receive an abnormal temperature fluctuation from the one or more thermocouples.” This limitation is unclear how the thermocouples could measure the temperature fluctuation, shouldn’t that the thermocouple reader receive the measured temperature from the thermocouples? Should the temperature fluctuation is calculated by different means, such as a computing device? It is also unclear when a temperature fluctuation is abnormal.  
Regarding claims 1, 10, and 20, it is also unclear how a computing device identify the build plate separation from the abnormal temperature fluctuation.  The phrases “during separation”, “being much greater,” “a normal cool down” are unclear.  It is unclear when is the separation starts and ends, how much greater is much greater, and what is a normal cool down.  There are no defined boundaries for these limitations. Clarification and/or correction are needed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Naware (2016/0096326) in view of Brezoczky et al. (2018/0111319).
Naware discloses a build plate for use in an additive manufacturing process, wherein the build plate 10 has an upper surface 20 to which a material deposited from a print head 12 is built into an article 14, wherein the built plate 10 includes a multiple numbers of modular elements 30, which consists of contact plate 32, temperature control module 34 and an insulating plate 36; wherein each temperature control modules 34 includes heating/cooling mechanisms 38 and temperature sensors 40.  Each of the temperature control modules 34 is in communication with and is controlled by a controller 50 (FIG. 1), which then communicates with the respective heating elements 38 to increase the heating of those modular elements 30 of the build plate 10 to compensate for the environmental conditions and thereby controlling the shrinkage of the material to prevent warping and other internal stress of the part or article 14, [0012], [0037].  

However, Naware fails to disclose the controller halt the additive manufacturing process in real-time based on the temperature reading from the sensors.
 Brezoczky et al. discloses three-dimensional (3D) printing systems, apparatuses, methods and non-transitory computer readable media for the production of at least one desired 3D object, comprising a control system with a processor and a plurality of sensors such as temperature sensors [0312], wherein the processor is connected to a temperature control system [0188], [0192] and can use real time and/or historical 3D temperature printing data [0352] to allow initiating, pausing, and/or stopping a 3D printing job [0352] based on real time printing data. 
It would have been obvious to one of ordinary skill in the art to have modified Naware with a control system that use real time printing temperature to control the printing process including initiating, pausing and/or stopping a 3D printing job during the forming process as taught by Brezoczky in order to control the printing process, and to stop the printing process as 
Regarding claims 2-3, 11-15, and 21, wherein the temperature sensors 40 are located inside respective temperature control modules 34, which are housed on the underside of the contact plate 32 and in the build plate 10, [0032].  The spaces where there temperature sensors 40 are embedded are equivalent to the grooved that are machined into the build plate because the temperature control modules 34 are positioned in different spaces inside the build plate 10.  It would have been obvious to one of ordinary skill in the art to design and select the locations within the built plate to position the temperature modules/sensors within the build plate 10, in order for the controller to properly monitor and determine the appropriate temperature in each module 34 based on the variables, inputs and parameters, which in turn determines the appropriate heating or cooling of the contact plates 32 [0033].
Regarding claims 4-8, 16-18, Naware further discloses that the temperature control modules 34, which includes the temperature sensors 40, can communicate with and are controlled by the controller 50 wirelessly or via fixed connections, such as circuit paths or wires [0033].  It is within the scope of one of ordinary skill in the art to design proper circuit paths depending on the arrangement of the apparatus structures and the desired location of the sensors relative to the controller. 

Response to Arguments
Applicant’s arguments with respect to claims 1-18 and 20-21 have been considered but are moot because the new ground of rejection rely on a combination of references that did not applied in the prior rejection of record.

Brezoczky et al. discloses three-dimensional (3D) printing systems, apparatuses, methods and non-transitory computer readable media for the production of at least one desired 3D object, comprising a control system with a processor and a plurality of sensors such as temperature sensors [0312], wherein a real time and/or historical 3D temperature printing data [0352] from sensors is used to allow initiating, pausing, and/or stopping a 3D printing job [0352] based on real time printing data. 
Thus, by controlling Naware’s printing process based on a real-time data as taught by Brezoczky, one would be able to initiating, pausing and/or stop the printing process in order to reduces or eliminates the curling, warping, delamination, or distortion of the part being built without wasting material and/or time. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU KHANH T NGUYEN/Examiner, Art Unit 1743